DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed March 04, 2021 claims 1, 11 and 16 have been amended and claims 6 and 12 have been cancelled. Claims 11, and 13 through 20 were previously withdrawn. Claims 1 through 5, 7 through 11 and 13 through 25 are currently pending.

Response to Arguments
Applicant’s arguments, filed March 04, 2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendments to the claims. As will be discussed further in the Office Action, Goto (U.S. Patent Publication No. 2018/0037688) teaches that it was known and desired in the art for cured films to have a glass transition temperature of greater than 100 ℃, which overlapped with the claimed range. Furthermore, applicant’s arguments concerning the Kodama and Kojima references are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments against Kodama are not persuasive because Kodama specifically teaches that a preferred polymerizable material was an acrylate monomer including an aromatic groups (Page 11 Paragraph 0129). Applicant argues that Kodama’s most preferred embodiment was diacrylate compounds which do not contain an aromatic groups but does not cite where this it taught in Kodama. Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
Applicant’s argument that Kodama teaches a large number of compounds without any preference and therefore there is not case of prima facie obviousness is not persuasive because applicant has not provided any evidence of argument that the use of at least 3 wt% divinylbenzene was critical to obtaining superior and unexpected results. As was discussed in the previous Office Action, Kojima taught divinylbenzene and there was motivation and a reasonable expectation of success in including divinylbenzene in the composition of Kodama in view of Fong. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). The court held the claimed method would have been obvious over the prior art In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). See MPEP section 2145.X.B.
	Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) and, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP section 2123. 
Applicant’s argument that the presence of divinylbenzene produced unexpected results by increasing the glass transition temperature of the cured film is not persuasive because applicant has not provided any evidence to support this claim. Though sample S1 of Example 1 disclosed in the specification of the application has a glass transition temperature of 139 there is no indication that this is result of divinylbenzene being present. S1 is the only sample to contain divinylbenzene but it is also the only sample to include benzyl methacrylate (BMA) and 1-naphthyl methacrylate (1-NMA). "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP section 716.02(b).II.
	Applicant has also not provided any evidence or argument that a glass transition temperature of a cured film being in the range of 130 ℃ or greater was superior and unexpected. The evidence relied upon should establish "that the differences in results are in fact unexpected Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP section 716.02(a).
	Furthermore, applicant has not provided sufficient evidence that the alleged unexpected results of a glass transition temperature of a cured film being in the range of 130 ℃ or greater would have been achieved across the entire scope of the claims. Sample S1 of the specification is just one specific embodiment which is not commensurate with the entire scope of the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP section 716.02(d).

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (U.S. Patent Publication No. 2012/0076950) in view of Fong (U.S. Patent # 8,377,623) and Kojima et al (U.S. Patent # 8,910,700) and Goto et al (U.S. Patent Publication No. 2018/0037688).
	In the case of claims 1, 2 and 25, Kodama teaches a photocurable composition comprised of a polymerizable material/monomer and a photoinitiator (Abstract and Page 19 Paragraph 0195). Kodama further teaches that the composition comprised between 90 to 99% by mass the polymerizable material/monomer (Page 18 Paragraph 0184), which was within the claimed range of at least 90 wt% of the material based on the total weight of the composition. Furthermore, Kodama teaches that 80% or more of the polymerizable monomer/material was an (meth)acrylate monomer having an aromatic group/structure (Page 11 Paragraph 0129), which In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Kodama does not specifically teach that the total carbon content of the photocurable composition after curing was at least 75%. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Fong teaches s photocurable composition used to form three-dimensional articles (Abstract). Fong further teaches that the amount of carbon in the cured product affected the transparency and strength of the cured article (Column 17 Lines 26-49).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined the total carbon content present in the photocurable composition of Kodama after curing through routine experimentation because the amount of carbon affected the transparency and strength of the cured composition.
	Kodama does not teach that the polymerizable material included at least 3 wt% divinylbenzene. However, Kodama does teach that any unsaturated monomer could be used including those with vinyl groups (Page 4 Paragraph 0058) and that the polymerizable monomer included di-functional unsaturated monomers having two ethylenic unsaturated bond-containing groups (Page 5 Paragraph 0065).

	Based on the teachings of Kojima, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included divinylbenzene as a polymerizable monomer in the composition of Kodama in view of Fong because Kodama was directed toward using vinyl compound and those including aromatic groups and divinylbenzene was a known curable monomer in the art for forming photocurable compounds.
	As for the divinylbenzene being present in at least 3 wt%, as was discussed previously, it would have been obvious to have determined optimal concentration for composition components through routine experimentation.
	Kodama does not teach that the glass transition temperature of the composition after curing was at least 130 ℃. However, Kodama teaches that the taught composition was used for forming objects through imprinting (Page 1 Paragraph 0001).
	Goto teaches a photo-polymerizable composition comprising a polymerizable compound having an aromatic group which was used to form objects by imprinting (Abstract and Page 1 Paragraph 0002). Goto further teaches that when the composition was cured it formed a film with a glass transition temperature of greater than 100 ℃ (Page 3 Paragraph 0050) which suppressed the occurrence of waviness during an etching treatment of the cured film (Page 3 Paragraph 0046).
	Based on the teachings of Goto, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the composition of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 3 and 4, Kodama teaches that at least 10 wt% of the polymerizable material was a multi-functional (meth)acrylate compound (Page 11 Paragraph 0127) and that suitable multi-functional (meth)acrylate compounds included bisphenol A di(meth)acrylate (page 5 Paragraph 0065).
	As for claims 5 and 7-9, Kodama teaches that the composition comprised two or more species of polymerizable monomer (Page 4 Paragraph 0053) which included benzyl (meth)acrylate and 1-naphthyl (meth)acrylate (Page 5 Paragraph 0063).
	As for claim 10, Kodama teaches that the viscosity of the composition was in the range of 8 to 25 mPa-s (Page 18 Paragraph 0186), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 21-24, Kodama teaches a composition substantially identical to that required by the claims and therefore it's the examiner position that the composition of Kodama would be capable of forming a photo-cured layer was disclosed in claims 21 through 24.

Conclusion
	Claims 1 through 5, 7 through 10 and 21 through 25 have been rejected. Claims 11 and 13 through 20 were previously withdrawn from consideration. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712